UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-6529


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT FERDINAND ANNEHEIM, a/k/a Bobby,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:99-cr-00020-RLV-2)


Submitted:   March 25, 2010                   Decided:   May 17, 2010


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Ferdinand Anneheim, Appellant Pro Se.    Robert Jack
Higdon, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Ferdinand Anneheim appeals the district court’s

order denying his 18 U.S.C. § 3582(c) (2006) motion.                We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.               United

States v. Anneheim, No. 5:99-cr-00020-RLV-2 (W.D.N.C. Mar. 4,

2009).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    2